AO 245C (Rev. ) Amended Judgment in a Criminal Case                                                                (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                         __________  District
                                                                 District     of __________
                                                                          of Nevada
                UNITED STATES OF AMERICA                                       )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                                                                               )   Case Number: 2:17-cr-00007-JAD-CWH-1
               ANTONIO LAMARCUS MASTERS                                        )
                                                                                   USM Number: 53859-048
                                          1/4/2019
                                                                               )
Date of Original Judgment:                                                         Raquel Lazo, AFPD
                                          (Or Date of Last Amended Judgment)
                                                                               )   Defendant’s Attorney
                                                                               )
Reason for Amendment:
                                                                               )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                               )   G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                               )
                                                                                   G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                          Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                               )
G Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))          )   G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
✔ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
G                                                                                      to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                               )
                                                                               )   G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                               )       G 18 U.S.C. § 3559(c)(7)
                                                                                   G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the Indictment [ECF No. 1]
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                  Nature of Offense                                                   Offense Ended                   Count
 18 U.S.C. §§ 2251(a) and (e)                     Sexual Exploitation of Children                                     11/24/2016                      1




       The defendant is sentenced as provided in pages 2 through                   8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 4/4/2019
                                                                                Date of Imposition of Judgment


                                                                                   Signature of Judge
                                                                                    JENNIFER A. DORSEY, U.S. DISTRICT JUDGE
                                                                                   Name and Title of Judge
                                                                                       4/4/2019
                                                                                   Date
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                      Sheet 2 — Imprisonment                                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of          8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
311 MONTHS commencing on 1/4/2019 (336 months - 25 months for credit for time served for a net total of 311 months).
This sentence is to run concurrent with the sentence in Nevada state case no. C-14-328180-1.



✔
G       The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that the defendant be designated to the Nevada Department of Corrections.



✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                    G      a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                             .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245& (Rev. ) $PHQGHGJudgment in a Criminal Case                                                     (NOTE: Identify Changes with Asterisks (*))
                    Sheet 3 — Supervised Release
                                                                                                  Judgment—Page          3        of             8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                                      LIFE




and must comply with the following VWDQGDUGFRQGLWLRQVPDQGDWRU\FRQGLWLRQVDQGVSHFLDOconditions:

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245& (Rev. )   $PHQGHGJudgment in a Criminal Case                                          (NOTE: Identify Changes with Asterisks (*))
                       Sheet 3A — Supervised Release

DEFENDANT: ANTONIO LAMARCUS MASTERS                                                             Judgment—Page         4        of        8
CASE180%(5 2:17-cr-00007-JAD-CWH-1

                                     MANDATORY CONDITIONS OF SUPERVISION
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
             G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.   <RXPXVWFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU
5.   You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) asdirected
     by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside,work,
     are a student, or were convicted of a qualifying offense.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                                Date
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 3C — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page       5      of         8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1

                                         SPECIAL CONDITIONS OF SUPERVISION
  1. Substance Abuse Treatment – You must participate in an outpatient substance abuse treatment program and follow
  the rules and regulations of that program. The probation officer will supervise your participation in the program
  (provider, location, modality, duration, intensity, etc.). You must pay the costs of the program based on your ability to
  pay.

  2. Drug Testing – You must submit to substance abuse testing to determine if you have used a prohibited substance.
  Testing shall not exceed 104 tests per year. You must pay the costs of the testing based on your ability to pay. You must
  not attempt to obstruct or tamper with the testing methods.

  3. No Alcohol – You must not use or possess alcohol.

  4. Minor Prohibition – You must not have direct contact with any child you know or reasonably should know to be under
  the age of 18, including your own children, without the permission of the probation officer. If you do have any direct
  contact with any child you know or reasonably should know to be under the age of 18, including your own children,
  without the permission of the probation officer, you must report this contact to the probation officer within 24 hours. Direct
  contact includes written communication, in-person communication, or physical contact. Direct contact does not include
  incidental contact during ordinary daily activities in public places.

  5. Place Restriction – Children Under 18 – You must not go to, or remain at, any place where you know children
  under the age of 18 are likely to be, including parks, schools, playgrounds, and childcare facilities.

  6. No Contact – You must not communicate, or otherwise interact, with your minor children, either directly or
  through someone else, without first obtaining the permission of the probation office.

  7. No Pornography – You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256(5)), or any
  photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by
  electronic, mechanical, or other means, of “sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving
  children , or "actual sexually explicit conduct" (as defined by 18 U.S.C. § 2257(h)(1)) involving adults, that would
  compromise your sex offense-specific treatment. These restrictions do not apply to materials necessary to, and used for,
  any future appeals, or materials prepared or used for the purposes of sex-offender treatment.

  8. Sex Offender Treatment – You must participate in a sex offense-specific treatment program, and follow the rules
  and regulations of that program. The probation officer will supervise your participation in the program (provider,
  location, modality, duration, intensity, etc.). You must pay the costs of the program based on your ability to pay.

  9. Polygraph Testing – You must submit to periodic polygraph testing at the discretion of the probation officer as a
  means to ensure that you are in compliance with the requirements of your supervision or treatment program.

  10. Computer Monitoring – You must allow the probation officer to install computer monitoring software on any
  computer (as defined in 18 U.S.C. § 1030(e)(1)) you use.

  11. Computer Search – Monitoring Software – To ensure compliance with the computer monitoring condition, you must
  allow the probation officer to conduct periodic, unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)
  (1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether the
  computer contains any prohibited data prior to installation of the monitoring software; to determine whether the monitoring
  software is functioning effectively after its installation; and to determine whether there have been attempts to circumvent
  the monitoring software after its installation. You must warn any other people who use these computers that the computers
  may be subject to searches pursuant to this condition.
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                           Judgment—Page        6      of         8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1

                              ADDITIONAL SPECIAL CONDITIONS OF SUPERVISION
  12. Employment Restriction – You must not engage in an occupation, business, or profession, or volunteer activity that
  would require or enable you to utilize the internet without the prior approval of the probation officer.

  13. Educational Program – You must participate in an educational services program and follow the rules and
  regulations of that program. Such programs may include high school equivalency preparation, English as a Second
  Language classes, and other classes designed to improve your proficiency in skills such as reading, writing,
  mathematics, or computer use. You must pay the costs of the program based on your ability to pay.

  14. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as
  defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
  search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
  release. You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         7        of          8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                   JVTA Assessment*   Fine                                    Restitution
TOTALS             $ 100.00                     $ 5,000.00         $                                     $


G The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                   Restitution Ordered                       Priority or Percentage




TOTALS                               $                       0.00        $                        0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine     G restitution.
      G the interest requirement for the         G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      8      of         8
DEFENDANT: ANTONIO LAMARCUS MASTERS
CASE NUMBER: 2:17-cr-00007-JAD-CWH-1

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   5,100.00           due immediately, balance due

           G not later than                                      , or
           G in accordance with G C,              G D,     G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with                G C,       G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       FINAL ORDER OF FORFEITURE ATTACHED.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:17-CR-007-JAD-CWH

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 ANTONIO LAMARCUS MASTERS,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1), 2253(a)(2), and 2253(a)(3) based upon the plea of guilty by Antonio Lamarcus

16 Masters to the criminal offense, forfeiting the property set forth in the Binding Plea

17 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment

18 and shown by the United States to have the requisite nexus to the offense to which Antonio

19 Lamarcus Masters pled guilty. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF

20 No. 18; Change of Plea, ECF No. 38; Binding Plea Agreement, ECF No. 39; Preliminary

21 Order of Forfeiture, ECF No. 52.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 / / /

28 / / /
 1   consecutively from January 11, 2019, through February 9, 2019, notifying all potential third

 2   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 3   56.

 4          This Court finds the United States notified known third parties by FedEx and by

 5   regular mail of their right to petition the Court. Notice of Filing Service of Process –

 6   Mailing, ECF No. 57.

 7          On February 4, 2019, the United States Attorney’s Office served Lillian Gallegos

 8   with copies of the Preliminary Order of Forfeiture and the Notice by FedEx and by regular

 9   mail. Notice of Filing Service of Process – Mailing, ECF No. 57.

10          This Court finds no petition was filed herein by or on behalf of any person or entity

11   and the time for filing such petitions and claims has expired.

12          This Court finds no petitions are pending with regard to the property named herein

13   and the time for presenting such petitions has expired.

14          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

15   all possessory rights, ownership rights, and all rights, titles, and interests in the property

16   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

17   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1),

18   2253(a)(2), and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

19   law:

20          1. Samsung 32GB Micro SD Card; and

21          2. ZTE cell phone model No. Z819L, S/N: 326E52611AAC

22   (all of which constitutes property).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

24   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

25   deposit, as well as any income derived as a result of the government’s management of any

26   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

27   disposed of according to law.

28   ///



                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED _____________________,
                  April 4, 2019.         2019.

 4

 5

 6                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      3
